Appeals by defendant from (1) a judgment of the County Court, Nassau County, rendered August 9, 1976, convicting him of robbery in the first degree (three counts) and burglary in the first degree, upon a jury verdict, and imposing sentence and (2) an order (by permission) of the same court, dated September 8, 1978, which denied his motion, pursuant to CPL 440.10, to vacate the judgment. Judgment and order affirmed. We have most carefully considered not only the brief of defendant’s counsel, but defendant’s pro se brief, and have concluded that there is no merit to these appeals. Titone, J. P., Shapiro, Margett and Martuscello, JJ., concur.